                                                                                           FILED
                                                                                         IN CLERK'S OFFICE
                                                                                   U.S. DISTRICT COURT E.D.N.Y.
                           IN THE U.S. DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK                          *    MAR 11 2019        *
                                                                                   BROOKLYN OFFICE
                              IN RE: ANGELO EFTHIMIATOS,
                                                  Petitioner, pro se

              REPLY TO GOVERNMENT'S LETTER IN OPPOSITION TO
              EMERGENCY MOTION FOR A WRIT OF HABEAS CORPUS
                         PURSUANT TO 28 U.S.C. §2241
                            fl ,/I , - J,4 "1,

       The Accused, Angelo Efthimiatos, the Petitioner in this case, respectfully suggests to the

Court that the Government misapprehends his arguments presented in his 2241 Petition for

release from pretrial detention. First, the Government says that this Court lacks jurisdiction even

though it is Black-Letter Law that, when someone is challenging pretrial detention, a motion

under §2241 is the perfect if not only vehicle.      A 2255 motion is only for challenging a

conviction, which the Petitioner is not doing since he has not yet been convicted. Though a jury

found Petitioner guilty, a finding of guilt is not a "final judgment" by any means; therefore the

Petitioner has been held and deprived of his liberty in violation of the Fourth, Fifth, Sixth, and

Eighth Amendments.

       With the utmost respect for the Government's Letter in Opposition (Gov. Opp. Doc. 5), it

appears that the Government misunderstands the Petitioner's arguments, the law of the Second

Circuit, and in some parts the Constitution of the United States. First, the Government argues

that the Petitioner has been "convicted." That is not true. After being unlawfully held for eight

months, he was found guilty by a jury in Vermont after a two day jury trial in early December by

a jury that was seated in October as if that could somehow thwart the Speedy Trial Act. The

Government was kind enough to include the Docket from the Petitioner's case, so it will be

easier to point out all the violations by reference to the dates and Docket numbers. It is Black-
Letter law in the Second Circuit (and the entire country for that matter) that a person is not

"convicted" as a matter of law until they are sentenced by the district court judge. This will not

happen until April in Vermont, a full year after the Petitioner was unlawfully detained, seized,

searched, had his plane searched, and then was falsely arrested for a crime that the DEA Agents

(disguised as FAA Agents doing a ramp check) knew that he did not commit because his

Airman's Certificate was still valid.

       A prisoner in federal custody or awaiting trial for a violation of federal law may seek a

writ of habeas corpus. 28 U.S.C. §224l(c)(l)-(3). 28 U.S.C. §2243 also provides that "A court,

justice or judge entertaining an application for a writ of habeas corpus shall forthwith award the

writ or issue an order directing the respondent to show cause why the writ should not be granted,

unless it appears from the application that the applicant or person detained is not entitled

thereto." The law of the Second Circuit is clear. One is not convicted until they are sentenced,

and the Petitioner has not yet been sentenced in Vermont. See, e.g. Johnson v. United States,

623 F.3d 41 (2d Cir. 2010):

       "The Supreme Court has made clear that "[a] judgment of conviction includes both the
       adjudication of guilt and the sentence." Deal v. United States, 508 U.S. 129, 132 (1993);
       Teague v. Lane, 489 U.S. 288, 314 n.2 (1989) ("As we have often stated, a criminal
       judgment necessarily includes the sentence imposed upon the defendant."); Berman v.
       United States, 302 U.S. 211, 212 (1937) ("Final judgment in a criminal case means
       sentence. The sentence is the judgment."). A criminal judgment becomes final for
       purposes of appellate review, therefore, "after the district court sentences the defendant
       and disassociates itself from the case." Camacho, 370 F.3d at 306 (quoting Clay v. United
       States, 537 U.S. 522, 527 (2003))." Johnson at 45.

       See, also, United States v. Peters, 333 F.Supp.3d 366 (D.Vt. 2018), a recent case from the

District of Vermont that cites to both Berman and Johnson:

       "Final judgment in a criminal case means sentence. The sentence is the judgment."
       Berman v. United States, 302 U.S. 211, 212 (1937); Black's Law Dictionary (8th ed.
       2004) (defining "sentence" as "[t]he judgment that a court formally pronounces after
       finding a criminal defendant guilty," and noting that "sentence" is "[a]lso termed

                                                2
       judgment of conviction."). See Johnson at 45 (citing Berman and observing that "sentence
       is also termed judgment of conviction") (internal quotation marks and alterations
       omitted) (emphasis in original)." Peters at 373.

        Second, the Government suggests that a 2241 Habeas Petition is the wrong device for the

terrible unconstitutional experience the Petitioner has endured.      Once again, the law of the

Second Circuit is very clear that a Habeas Petition is the appropriate vehicle to challenge

detention. See, e.g., United States v. McGriff, 468 F.Supp.2d 445 (E.D.N.Y. 2007), quoting

several cases, including United States v. Basciano, 369 F.Supp.2d 344 (E.D.N.Y. 2005);

        "The courts of this circuit consistently have held that a habeas petition is the appropriate
        vehicle for prisoners challenging their placement in pretrial administrative detention and
        seeking release into general population. See Boudin v. Thomas, 732 F.2d 1107, 1111 (2d
        Cir. 1984); Giano v. Sullivan, 709 F.Supp. 1209, 1212 (S.D.N.Y. 1989); United States v.
        Felipe, 1996 WL 409181, at *l n.2 (S.D.N.Y. July 19, 1996). Basciano therefore
        appropriately addressed his request as a petition for a writ of habeas corpus pursuant to
        28 U.S.C. §2241." Basciano at 348.

        Pretrial detention satisfies due process only if its purpose is regulatory rather than

punitive. United States v. Salerno, 481 U.S. 739, 746-47 (1987); Bell v. Wolfish, 441 U.S. 520,

536-537 (1979). Permissible regulatory purposes include "preventing danger to the community,"

Salerno at 747, and "ensur[ing] [a defendant's] presence at trial," Bell at 536. In a due process

challenge to pretrial detention, "we review the district court's findings of historical fact ... for

clear error" and "its ultimate resolution of the constitutional due process issue de novo." United

States v. Millan, 4 F.3d 1038, 1043 (2d Cir. 1993). The government can also waive its non-

exhaustion defense by failing to raise the issue to the court in a timely fashion. Rosario v. United

States, 164 F.3d 729, 732 (2d Cir. 1998). Basciano at 348. The Government did not raise that

point, so it is waived.

        As this Court knows better than most, virtually the only defendants not to receive bail are

terrorists, drug lords, and international arms dealers. It is interesting to note that defendants



                                                 3
accused of smuggling people as well as drugs across the Canadian Border into Vermont were

released on bail. The Petitioner would not risk a two year sentence for violating supervised

release in Iowa and a ten year sentence for skipping his trial in Vermont, because he would never

leave his disabled wife, special needs daughter, or his Vermont farmhouse for a life on the run

with no money, family, or friends. Only a cruel and unfeeling bureaucracy like the Department

of Justice could imagine such a thing.

       In his original Habeas Petition, Angelo does mention two fairly famous cases. The first

is the case of the Canadian student, Nisha! Sankat, who was caught red-handed on September 20,

2018 trying to steal a 73 7 from the Orlando-Melbourne Airport, but received a sentence of only

12 days and a $900 fine. Angelo has already served 10 months of pretrial incarceration as well as

the pain of being transferred numerous times on the way from Vermont to Iowa and now back to

Vermont. He has also been sentenced to 18 months in prison by the district court in Iowa for a

supervised release violation that allegedly happened in Vermont.

       Now that Angelo has served far longer in captivity than Benatta, he deserves to be freed

under §3164 of the Speedy Trial Act and to have his Indictment dismissed as Benatta did

pursuant to §3161 (j), not his conviction as the Government erroneously argues (because he has

not been sentenced yet). If a suspected 9/11 terrorist caught at the Canadian Border and held in

Brooklyn MDC for only four months was released on Speedy Trial grounds and had his

indictment dismissed with prejudice pursuant to §3161 (j), then the Petitioner should be given

more leniency after being detained for 10 months on what amounts to a misdemeanor according

to the FAA for flying to Massachusetts from Vermont. See United States v. Benatta, 2003 WL

22202371 (W.D.N.Y. 2003).




                                               4
       This brings up the Government's final fallacious argument; that this Court somehow

lacks jurisdiction. The Writ of Habeas Corpus tracks its roots back to the Magna Carta, and

please see what Justice Ginsburg had to say about the Eighth Amendment in regard to the states

and the Excessive Fines Clause. See Timbs v. Indiana, 2019 WL 691578 (2019). The Founders

meant to stop all "excessive" sanctions, whatever they were called, and they also feared being

hauled off from Boston to London to stand trial. Angelo has now been hauled off from Vermont

to Iowa for a crime that he did not commit and he has spent more time on the road than

Tinklenberg and Benatta combined. He was denied bail; unreasonably seized and searched;

deprived of a Speedy Trial in the Venue where the alleged crime took place, and now the

Government asks this Court to ignore the protections given to all American citizens when

Angelo is back in Brooklyn MDC sometime next week, on his way back to Vermont so he can

be sentenced in April.

       Despite the fact that Angelo has a Rule 29 Judgment of Acquittal and a Rule 33 New

Trial Motion pending, the Government seems to be certain that Angelo will be duly sentenced

for a crime he did not commit unless this Court intervenes within the next month. There is no

doubt that the Fourth, Fifth, Sixth, and Eighth Amendments of the Constitution have been

violated if not shattered by the Government in this case. The Speedy Trial Act provisions have

been violated several times over, as Congress expressed in the Speedy Trial Act a preference that

the trial of incarcerated defendants should begin within ninety days after the start of detention. 18

U.S.C. §3164(b). See United States v. Gonzales Claudio, 806 F.2d 334 (1986):

       Indeed, in debate on the preventive detention provisions of the Bail Reform Act, the
       Senate was assured that ninety days is the "worst case limit," 130 Cong.Rec. S94 l
       (statement of Senator Thurmond), and the "upper bound" of pretrial detention, id. at S943
       (statement of Senator Laxalt). However, as the Second Circuit recognized in Melendez-
       Carrion, there can be no doubt that Congress understood that the periods of trial delay
       permissible under the Speedy Trial Act would extend the time of preventive detention

                                                 5
       authorized by the Bail Reform Act, although it may not have appreciated "just how long
       pretrial detention might last under the exclusions of the Speedy Trial Act." 790 F.2d at
       996. Nevertheless, the ninety-day period specified in §3 l 64(b), representing the
       considered view of the Congress as to the normal limit on pretrial detention, provides at
       least a point of reference in the Second Circuit's consideration of the constitutional limit
       on such detention. Gonzales Claudio at 340-41.

       Furthermore, Angelo never received the Due Process hearing required under Bell v.

Wolfish, 441 U.S. 520 (1979), which holds that a condition or restriction of pretrial detention

violates due process if it is "punitive," because "under the Due Process Clause, a [pretrial]

detainee may not be punished prior to an adjudication of guilt in accordance with due process of

law." Id. at 535. The Government's blatant attempts to circumvent both the Constitution and the

clear mandates of Congress can be seen in the fact that the AUSAs of both Vermont and Iowa

have violated the very laws that they have sworn to protect, that "interest ... in a criminal

prosecution is not that it shall win a case, but that justice shall be done." Berger v. United States,

295 U.S. 78, 88 (1935).

       Angelo has spent more time in a cage than the defendant in Benatta, yet unlike Benatta,

Angelo was and is an American citizen. Similarly, he has spent twenty times longer incarcerated

than Nishal Sankat, the Canadian student from Trinidad. Angelo is asking this Court for the

same treatment that an Algerian pilot received after 9/11: a dismissal of his indictment pursuant

to §3161 G). He is only asking for his immediate release pursuant to §3164 because all of the

Senators who voted for the Speedy Trial Act believed that no one would be detained in prison for

more than 90 days while awaiting trial. Yet, no one from Iowa or Vermont sent a notice to the

prison as required by §31610). Nor, seemingly, has anyone from Iowa or Vermont read the

Speedy Trial Act. What Angelo's case proves is that if the Government wants to deprive this

Court of jurisdiction, all it has to do is ship Angelo around the country. The Government tried

shipping Benatta around the state and his indictment was dismissed with prejudice; the same

                                                  6
justice should apply for Angelo and this Court has the power to grant this Writ, as does any

federal judge under the law.

       Just to review quickly for the benefit of the Court, and to assure the Government he will

be appealing his future conviction to the Second Circuit if he is ever sentenced in Vermont, the

following are obvious constitutional violations in this case:

       April 10, 2018 - Angelo was unlawfully seized, searched, not properly Mirandized, and

arrested without any search warrant or arrest warrant claiming he was flying without an

Airman's Certificate (which in fact was still in force, see Exhibit One).

       April 10, 2018 - Realizing that they have done an unlawful search and seizure, the DEA

Agents arrest him, accusing him of violating statute 49 U .S.C. §46317. See Complaint attached

as Exhibit Two.

       April 12, 2018 - The judge in Iowa issues an arrest warrant for an alleged probation

violation, which if it did happen, occurred in Vermont and not Iowa where Angelo was on

supervised release and his probation officer had given him permission to go from Vermont to

Georgia. See Executed Arrest Warrant attached as Exhibit Three.

       April 26, 2018 - The DEA Agents realized that not only did they illegally detain and

falsely arrest an innocent man, they charged him with the wrong statute because he was not

carrying any passengers, mail, or contraband. See Indictment attached as Exhibit Four. The

erroneous Complaint was then dismissed, and Angelo was charged with the exact opposite,

violating every concept of justice listed from McBoyle to Morissette to Marinello that for there to

be a crime, you must knowingly cross a bright line, know that you are committing a crime, and

know what your punishment will be for breaking the law. As Chief Justice Roberts stated in

Marinello, no one expects to be indicted for tax evasion simply for paying the babysitter in cash:



                                                 7
       "Willfulness ... requires the Government to prove that the law imposed a duty on the
       defendant, that the defendant knew of this duty, and that he voluntarily and intentionally
       violated that duty." Cheek v. United States, 498 U.S. 192, 201 (1991). A taxpayer may
       know with a fair degree of certainty that her babysitter will not declare a cash payment as
       income-and, if so, a jury could readily find that the taxpayer acted to obtain an unlawful
       benefit for another. For the same reason, we find unconvincing the dissent's argument
       that the distinction between "willfully" and "corruptly"-at least as defined by the
       Government-reflects any meaningful difference in culpability.

       Regardless, to rely upon prosecutorial discretion to narrow the otherwise wide-ranging
       scope of a criminal statute's highly abstract general statutory language places great power
       in the hands of the prosecutor. Doing so risks allowing "policemen, prosecutors, and
       juries to pursue their personal predilections," Smith v. Goguen, 415 U.S. 566,575 (1974),
       which could result in the non-uniform execution of that power across time and
       geographic location. And insofar as the public fears arbitrary prosecution, it risks
       undermining necessary confidence in the criminal justice system. That is one reason why
       we have said that we "cannot construe a criminal statute on the assumption that the
       Government will 'use it responsibly."' McDonnell v. United States, 136 S.Ct. 2355
       (2016) (quoting United States v. Stevens, 559 U.S. 460, 480 (2010)). And it is why "[w]e
       have traditionally exercised restraint in assessing the reach of a federal criminal statute."
       Marinello v. United States, 138 S.Ct. 1101, 1108-09 (2018).

       Without belaboring the point, Angelo was arrested, indicted, and had his initial

appearance all within a matter of days. His trial should have been held sometime in July, and if

not by then, he should have been released pursuant to §3164 in July. As hard as the Government

might look, there is no Zedner balancing test as required by United States v. Zedner, 54 7 U.S.

489, 507 (2006) and §3161(h)(7). The words "interests of justice" are mentioned nowhere, and it

appears that no one working in the Government's office ever read B/oate v. United States, 559

U.S. 196 (2010) or United States v. Tinklenberg, 131 S.Ct. 2007 (2011 ), much less the Second

Circuit's decision in United States v. Bert, 814 F.3d 70 (2d Cir. (2d Cir. 2016) where the

defendant's indictment was dismissed with prejudice for a delay of only 11 months.

       But, even more problematic for the Government's case is United States v. Vispi, 545 F.2d

328 (2d Cir. 1976) where the defendant was accused of tax evasion, did not spend a single night

in jail prior to his bench trial, and the judge in that case took six months to write a short opinion



                                                 8
finding him guilty and fining him a mere $1,000.       Vispi appealed his "real conviction" as

opposed to Angelo's non-conviction, and he had his conviction and indictment vacated on

Speedy Trial grounds under the newly-passed Speedy Trial Act. It is difficult to imagine that

Angelo's one year detention before he is sentenced will pass muster with the Second Circuit

when Angelo finally does appeal his future conviction and/or sentence, which will only occur if

the judge ignores the same Constitution and laws of the United States that the Government has

ignored to date in this case.

                                        CONCLUSION

       Based on the multiple serious violations of both the Constitution and the laws of the

United States, Petitioner respectfully implores this Court to grant his Writ of Habeas Corpus and

order his immediate release from custody.



Respectfully submitted

Isl Angelo Efthimiatos
Angelo Efthimiatos
Reg. No. 13900-030
Incarcerated Inmate
Petitioner, prose
by Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733
914-274-1678




                                               9
EXHIBIT
 ONE
                                                 Fedend Aviation Admlnlatration
4/10/2018




(t)          Federal ~vlatlon
             Administration

                                     U.S Department of Transportation
                                      Federal Aviation Administration
                                           Airman Details Report


fersonal Information:
ANGELOPETEREFTHIMIATOS
98PEACHIIlLLRD                1

NORTH SALEMNY 10560-1324
 County: WESTCHESTER
 Collntry: USA

 Medical Information;
 Medical Class: First Medical Date: 5/2011
 BasicMed Course Date: None BasicMed C.MEC Date: None

 ~ertitleate Informatio,p.:
 Certificate: .AIRLINE TRANSPORT PILOT
 For further information, yon may contact the Airmen Certification Branch at toll fr~e (866) 878-2498.
EXHIBIT
 TWO
                            Case 2:18-cr-00049-cr Document 1· Filed 04/10/18 Page 1 of 1
  AO 91 (Rev. 11/l I) Criminal Co1nplaint                                                                            U.S. DISTltlCT COURT
                                                                                                                    Ql8IRJCT 0F 1i'E.ftfl.OHT
                                                                                                                            FR-ED
                                         UNITED STATES DISTRICT COURT
                                                                     for the                                       2818 APR 19 AH fO: 23
                                                             District of Vermont
                                                                                                                             Cllml(
                        United States of America                       )
                                   v.                                 .)                                           BY    ifffli'uirf GUif~
                        Angelo Peter Efthlmlatos                       )        Case No.
                                                                       )                   .2H 8' . t'V"J ~ 3ca'
                                                                       )
                                                                       )
                                                                       )
                              Defendaut(s)


                                                    CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following ls true to the best of my knowledge and belief.
  On or about the date(s) of                 April 9-10, 2018 .                in the county of                Rutland            in the
                           District of        Vermont              , the defendant(s) violated:
              Code Section                                                       Offense Description
                                                   knowingly and willfully serving in any capactiy as an airman operatfng an
 49 USC46317                                       aircraft In air transportation without an airman's certificate authorizing him to
                                                   serve In that capacity, to wit, serving as the pilot of a Piper Aircraft, tafl
                                                   number N4563F, wlthoµt a certificating authorizing him to serve as the pllot of
                                                   such plane. ·

                  \..



         · This criminal complaint ls based on these facts:
 See Attached Affidavit




          Ftf Continued on the attached sheet.


                                                                                                  Complainant •s signature

                                                                                        DEA Special Agent Brandon Hope
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:             04/10/2018


City and state:                      BurHrigton, Vermont
EXHIBIT
 THREE
                        Case 3:13-cr-00015-SMR-HCA Document 301 Filed 04/12/18 Page 1 of 1

  AO 1Ml (Rev. 11/11) Arrest.Wmmnl
                                                                                                                 RECElV'Efl .
                                             UNITED STA'T'ES DIS'tRI.CT Cotm.ftiMS S/IOWA
                                                                       fol' the                         2018 APR I 2 P l: ll 0
                                                            Southern J)istl'ict oftown

                        Unhed States of America
                                  v.                                    )
                                                                        )          Cnso No. 3:·l3-cr-00015
                                                                        )
                                                                        )
                                                                        )
                     ANGELO PETER EFTHIMJATOS
                                                                        )
                                 Defim~ant

                                                         ARREST ·wARRANT
 To:         Any aufhorized law enforcement officer

             YOU ARE GOMMANDED to urrest and bring before n United States mngfslmte judge without unnecess·ary delay
 (name ofpcrso11 to be arrested) ___An__,,.,ge_l_o_P_e_te_r_E_fth_im_l__
                                                                      ato___._§_ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - -
 wbo is accused of an oftbnse or violation bused on the following document filed wlUl the courl!

 a   Indictm~n.t              O Superseding Indictment         □   lnformnlion       O Superseding Information                O Complaint
 0 P.robntion Violation Pclllion              <r/ Supervised Rolensc Violntio!1 Petition        a Violation Noliee            □ Order of the Courl

This offense is briefly described as follows:
   Supervised Relea.se Violation (see petition}.




                                                                                  Issued by U.S. District Judge Stf:}phanJe M. Rose
Dato;
         -------
           04/12/2018
                                                                                               Jss11i11g o/jh:er ~\' s/g11atrwe-
                                                                                                           WARRA:NT rssmm
Cily und ~tale:             D~venporli Iowa
                                                                                                           JOIIN ~. COURTER, Clerk




                                                    ti.....,·-'-~----, and the perso,i Wa, arrested on
           This warrant wiis re9eivcd 9n (dare) _ _ _                                                              (da,:;•""'n"~t/t.. y!t._<2,____
al (ell)' 011d slate)   ~~.r!..TJ!.1:..                                                                                            . /
Date:.         4/41.-/4t;,
                 '      1
                                                                                     JfC: ~ ~  Al'res1i11g officer's .vigHalllre


                                                                            5.b!A-5).£/l__   Sec;•- M .           0 'lJ~../
                                                                                                  Pr/lm.-d name n11d 1itle
EXHIBIT
 FOUR
              Case 2:18-cr-00049-cr Document 10 Filed 04/26/18 Page 1 of 2


                                                                                          u.s. 01srn1cr co-wn
                                                                                         msrn1cr OF VERMONT
                                 UNITED ST.A.TES DISTRICT COURT                                  Fil.ED
                                            FOR THE
                                     DISTRICT OF VERMONT                                2018 APR 26 -PH 2: 52


 UNITED STATES OF AMERICA                                      )
                                                               )
                 v.                                            )
                                                               )     (49 u.s.c. § 46306)
 ANGELO EFTHIMJATOS                                            )

                                            INDICTMENT

 The Grand Jury charges:

                                              COUNT 1

                 1. At all times relevant to the indictment:

                      a. The Federal Aviation Administration ("F AA   0
                                                                          ),   an agency of the United

States Department of Transportation, was responsible for the safety of all persons occupying and

operating domestic aircraft. This agency was further responsible for certifying and regulating the

pilots of civil aircraft. The FAA discharged this responsibility by issuing regulations that, among

other things, determine the qualifications of domestic pilots. Specifically in order to lawfully

pilot a civil aircraft, an individual must obtain an FAA Pilot Certificate.

                      b. On or about July 1, 2014, the FAA revoked ANGELO EFTHIMIATOS's

pilot certificate, number 3212215. The revocation order advised ANGELO EFTHIMIATOS that

no future application for an airman's certificate would be accepted by the FAA and that his

certificate was revoked for life..

                      c. Between in or about January 2018 and in or about March 2018, on at least

four separate occasions, ANGELO ETHIMIATOS purchased fuel for aircraft in preparation for

flight or after landing at the Rutiand-Southem Vermont Regional Airport (RUT) in North
             Case 2:18-cr-00049-cr Document 10 Filed 04/26/18 1 Page 2 of 2



 Clarendon, Vennont. The fuel purchases lncluded purchases for a Piper aircraft with tai 1number

 N4563F.

                    d. In the Spring of 2018, N4563F made multiple trips of short duration, often

 traveling late at night between small airports like Newport State Airport in Rhode Island (UUU),

Nantucket Airport in Nantucket, MA (ACK) and Rut1and-Southem Vennont Regional Airport

(RUT) after those airports had closed. ANGELO BFTHIMTATOS acted as a pilot for at least

some of these trips.

               2.          Between on or about April 9, 2018 and on or about April 10, 2018, in the

District of Vennont and elsewhere, the defendant ANGELO EFTHIMIATOS knowingly and

willfully served in any capacity as an ainnan without an airman,s certificate authorizing him to

serve in that capacity, in that he piloted N4563F from Nantucket, MA (ACK) to North

Clarendon, Vermont (RUT).

                                               (49 U.S.C. §46306(b}(7))

                                                A TRUE BILL




                       ,
(..)v,~~            ~vk /ryUc
CHRlSTINA E. NOLAN (BAPd)
United States Attorney
Burlington, Vennont
April 26, 2018




                                                  2
